Citation Nr: 1744366	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from October 1974 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that the issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of these claims.

Specifically, the Board finds that a new VA examination and opinion is warranted for the Veteran's claim.  In an October 2010 progress note the opinion attributes the Veteran's OSA to his obesity without considering the Veteran's competent lay statements of experiencing sleep issues during his service.  The Veteran has submitted various lay statements that have not yet been considered by an examiner.  In his August 2010 Notice of Disagreement, the Veteran stated that he believed his OSA could have been caused by the varied climate conditions of the places that the Veteran was stationed or the INH therapy he underwent during service.  The Veteran's wife submitted a lay statement in October 2010 in which she stated that the Veteran had been experiencing issues with loud snoring and breathing issues while sleeping over the previous 20 years.  As the October 2010 private medical examination did not discuss the lay statements a new examination is needed to discuss the lay statements.  

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").


Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's OSA.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (probability of 50 percent or more) that the current OSA had its onset in or is otherwise causally related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements and his wife's lay statements of the Veteran experiencing sleep issues during active service.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




